  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 1 of 9 Page ID #46



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANTHONY J. LEFLORE,

               Petitioner,
                                               Civil No. 19-CV-00749-NJR
 v.
                                               Criminal No. 18-CR-30074-NJR
 UNITED STATES OF AMERICA,

               Respondent.


                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Pending before the Court is a Motion under 28 U.S.C. § 2255 to Vacate, Set Aside

or Correct Sentence (Doc. 1) filed by Petitioner Anthony J. Leflore (“Leflore”). For the

reasons set forth below, the motion is denied.

                         FACTUAL & PROCEDURAL BACKGROUND

       On April 17, 2018, Leflore was indicted on one count of knowingly possessing, in

and affecting interstate commerce, a firearm after having been convicted of a felony in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). United States v. Leflore, 18-CR-30074-NJR

at Doc. 1 (S.D. Ill.). Leflore was accused of possessing a Remington Model 512 .22 caliber

rifle, with no serial number, after having been convicted of felony second degree murder

on or about July 12, 2011. Id.

       On October 12, 2018, Leflore entered a guilty plea. Id. at Doc. 20. At his plea

hearing, the Court explained the charge against Leflore and the potential range of

sentences that he faced, and he confirmed that the indictment had been explained to him


                                        Page 1 of 9
    Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 2 of 9 Page ID #47



and that he understood the charge against him and the potential sentencing range, and

that he was fully satisfied with his counsel. Id. at Doc. 37. Leflore further confirmed that

his plea was not in any way coerced. Id. Leflore further stipulated to the facts constituting

the elements of the offense with which he was charged. Id. at Doc. 22.

       After his plea, a presentence report (“PSR”) was produced, and a sentencing

hearing was held on January 11, 2019. Id. at Docs. 25, 38. The Court sentenced Leflore to

96 months’ imprisonment and three years of supervised release, with a $300 fine and $100

mandatory special assessment. Id. at Doc. 26. 1

       Leflore appealed, but his counsel moved to withdraw, informing the Seventh

Circuit that he had found no non-frivolous basis for appeal. United States v. Leflore, 927

F.3d 472 (7th Cir. 2019). The Seventh Circuit agreed, affirming Leflore’s sentence.

       On July 11, 2019, Leflore filed the instant motion (Doc. 1). Taken together, his

filings seek collateral review on the following grounds:

       (1) Unlawful sentence due to inappropriate application of sentencing
           guidelines;

       (2) Ineffective assistance of counsel based on counsel allowing Leflore to
           receive an excessively long sentence;

       (3) Lack of an intelligent plea;

       (4) Government failed to prove that Leflore both possessed a firearm and
           knew he was barred from possessing a firearm as required by Rehaif v.
           United States, 139 S. Ct. 2191 (2019).




1
 District Judge Michael J. Reagan presided over Leflore’s criminal case. Judge Reagan has since
retired from federal judicial service and thus this action was transferred to the undersigned.

                                          Page 2 of 9
  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 3 of 9 Page ID #48



                                      LEGAL STANDARD

       An action brought under 28 U.S.C. § 2255 represents an attempt to collaterally

attack a sentence outside of the traditional avenue of appeal and as such relief under

Section 2255 “is available only in extraordinary situations,” requiring an error of

constitutional or jurisdictional magnitude, or other fundamental defect that resulted in a

complete miscarriage of justice. Blake v. United States, 723 F.3d 870, 878 (7th Cir. 2013);

Harris v. United States, 366 F.3d 593, 594 (7th Cir. 2004). Section 2255 cannot be used as a

substitute for a direct appeal or to re-litigate issues decided on direct appeal. Sandoval v.

United States, 574 F.3d 847, 850 (7th Cir. 2009); White v. United States, 371 F.3d 900, 902 (7th

Cir. 2004).

       Section 2255 cannot be used as a substitute for a direct appeal or to re-litigate issues

decided on direct appeal. Sandoval v. United States, 574 F.3d 847, 850 (7th Cir. 2009); White

v. United States, 371 F.3d 900, 902 (7th Cir. 2004). “Any claim that could have been raised

originally in the trial court and then on direct appeal that is raised for the first time on

collateral review is procedurally defaulted.” Delatorre v. United States, 847 F.3d 837, 843

(7th Cir. 2017) (citing Hale v. United States, 710 F.3d 711, 713–14 (7th Cir. 2013)).

“Procedurally defaulted constitutional claims are not considered on collateral review

unless the petitioner shows either (1) actual innocence or (2) cause and prejudice.” Id.

(citing Bousley v. United States, 523 U.S. 614, 622 (1998)). “To excuse a procedural default

for cause and prejudice, a petitioner must demonstrate both (1) good cause for his failure

to raise the defaulted claim before collateral review and (2) actual prejudice stemming

from the violations alleged in the defaulted claim.” Id. (citing Theodorou v. United States,

                                          Page 3 of 9
     Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 4 of 9 Page ID #49



887 F.2d 1336, 1340 (7th Cir. 1989)).

        “[A]n evidentiary hearing is not warranted for every § 2255 petition.” Cooper v.

United States, 378 F.3d 638, 641 (7th Cir. 2004) (citing Key v. United States, 806 F.2d 133 (7th

Cir. 1986)). “Pursuant to § 2255, the district court has discretion to deny an evidentiary

hearing where the motion, files, and records of the case conclusively show that the

prisoner is entitled to no relief.” Id. at 641-642 (citing United States v. Kovic, 830 F. 2d 680

(7th Cir. 1987)).

                                            ANALYSIS

        Based on its review of the filings, the Court concludes that the issues in this action

can be resolved on the existing record, as discussed below. Accordingly, an evidentiary

hearing is not warranted here.

I.      Claims regarding Leflore’s sentence and offense

        Leflore wishes to seek collateral review of his sentence based on his contention

that the Court gave him an excessive sentence, inappropriately applying sentencing

enhancements and calculating his base offense level. However, these arguments are the

same as those which the Seventh Circuit deemed to be frivolous. A § 2255 motion cannot

be used to re-litigate issues already addressed upon appeal, and Leflore’s arguments

regarding the reasonableness of his sentence are unavailing.

        To the extent that Leflore appears to argue that he should never have been

convicted in the first place, his arguments regarding the age and functionality of the

weapon involved have no merit, as Leflore already stipulated to the variety of weapon

involved, which satisfied the definition of firearm for the purposes of the offense with

                                          Page 4 of 9
  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 5 of 9 Page ID #50



which he was charged.

II.      Ineffective assistance of counsel claims

      a) Applicable Law

         Claims of ineffective assistance of trial counsel can generally be raised for the first

time via a Section 2255 motion, as opposed to on direct appeal. Indeed, such claims

generally are better suited for collateral review under Section 2255, where a fuller record

can be developed. See, e.g., Massaro v. United States, 538 U.S. 500, 504-05 (2003); United

States v. Walltower, 643 F.3d 572, 579 (7th Cir. 2011).

         The Sixth Amendment provides that in all criminal prosecutions, “the accused

shall enjoy the right … to have the Assistance of Counsel for his defense.” The right to

assistance of counsel encompasses the right to effective assistance of counsel. Blake, 723

F.3d at 879 (citing Watson v. Anglin, 560 F.3d 687, 690 (7th Cir. 2009)).

         Under the test established in Strickland v. Washington, 466 U.S. 668 (1984), to

succeed in showing ineffective assistance of counsel a defendant must prove that

(1) “counsel’s representation fell below an objective standard of reasonableness,” and

(2) “there is a reasonable probability that, but for counsel’s unprofessional errors, the

result of the proceeding would have been different.” Strickland, 466 U.S. 688 at 669. “A

court does not have to analyze both prongs of the Strickland test” because “[a] defendant’s

failure to satisfy either prong is fatal to his claim.” Ebbole v. United States, 8 F. 3d 530, 533

(7th Cir. 1993) (citation omitted).

         Where a petitioner alleges ineffective assistance of counsel based on a failure to

investigate or present additional evidence, he cannot rely on vague allegations and

                                           Page 5 of 9
  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 6 of 9 Page ID #51



tendentious theories, but rather bears the burden of presenting with some particularity

what additional evidence could have been uncovered and presented and how this

additional information would have had a reasonable probability of changing the

outcome. Hardamon v. United States, 319 F.3d 943, 951 (7th Cir. 2003); see also Fuller v.

United States, 398 F.3d 644, 652 (7th Cir. 2005)).

   b) Discussion

       Leflore argues that his counsel was ineffective for allowing Leflore to receive what

Leflore argues was an excessive sentence. However, at his own plea hearing and

sentencing, Leflore indicated that he had been informed of and understood the charge

against him, the potential sentencing range that he faced, and the information contained

in the PSR was accurate and that he had no objections. Leflore argues that counsel was

ineffective due to Leflore’s illiteracy, counsel’s failure to perform a more thorough

pretrial investigation, and his failure to obtain a more favorable sentence for Leflore.

However, there is no indication that Leflore’s counsel acted unreasonably on any of these

points, or that Leflore was harmed by his performance. Leflore indicated that he fully

understood the allegations against him and his potential sentence, regardless of his

illiteracy. As the Seventh Circuit agreed with Leflore’s counsel that there was no non-

frivolous basis for arguing that Leflore’s sentence was unreasonable, there is no reason

to believe that Leflore’s counsel acted unreasonably at sentencing. Lastly, Leflore

provides no indication that a pretrial investigation would have uncovered any

information that might have aided his defense.




                                         Page 6 of 9
  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 7 of 9 Page ID #52



III.       Claims related to Leflore’s plea

       a) Applicable Law

          Valid guilty pleas must be “not only must be voluntary but must be knowing,

intelligent acts” to be valid. Brady v. United States, 397 U.S. 742, 748 (1970). For a plea to

be intelligent, a defendant must first receive “real notice of the true nature of the charge

against him, the first and most universally recognized requirement of due process.”

Bousley v. United States, 523 U.S. 614, 618 (1998). A defendant’s claims of involuntariness

or confusion may be insufficient to allow withdrawal of a plea “in the context of a record

containing substantial indications of voluntariness and lack of confusion.” United States

v. Patterson, 576 F.3d 431, 437 (7th Cir. 2009) (quoting United States v. Trussel, 961 F.2d 685,

689 (7th Cir. 1992)). “One especially important consideration is the defendant’s answers

to the questions posed at his Rule 11 hearing.” Trussel, 961 F.2d at 689-90.

          There is no uniform approach to ensuring that a defendant understands the

charges against him and potential sentence. See United States v. LeDonne, 21 F.3d 1418,

1423 (7th Cir. 1994). As a result, a court must examine the “totality of the circumstances”

to determine whether a defendant’s plea was intelligent. See United States v. Bradley, 381

F.3d 641, 645 (7th Cir. 2004). Courts may consider factors including: (1) the complexity of

the charge; (2) the defendant’s intelligence, age, and education; (3) whether the defendant

was represented by counsel; (4) the district court’s inquiry during the change of plea

hearing and the defendant’s responses; and (5) the evidence proffered by the government

for its factual basis. See LeDonne, 21 F.3d at 1423.




                                          Page 7 of 9
  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 8 of 9 Page ID #53



      b) Discussion

         At Leflore’s plea hearing, the Court advised him of the charges, potential

sentences, and his rights. The Court further confirmed that Leflore was competent and

that his plea was not coerced. Leflore indicated that despite his illiteracy, he fully

understood the information that he had been given and knowingly chose to waive his

constitutional rights in entering a guilty plea. In the context of this record, Leflore’s

arguments are insufficient to allow withdrawal of his plea.

IV.      Rehaif

      a) Applicable Law

         In Rehaif v. United States, 139 S. Ct. 2191 (2019), the Supreme Court reviewed a case

in which a district court judge instructed a jury that the “United States is not required to

prove” that a defendant “knew that he was illegally or unlawfully in the United States”

for purposes of convicting the defendant for possessing a firearm in violation of 18 U. S.

C. §922(g). The Supreme Court reversed, holding that for offenses under that statute, the

Government must prove both that the defendant possessed a firearm and that they knew

that they were in the category of persons barred from possessing a firearm.

         The Seventh Circuit has held that in cases where a defendant seeks collateral

review of a sentence based in Rehaif, the defendant “bears the burden of showing that his

erroneous understanding of the elements of § 922(g) affected his substantial rights—his

decision to plead guilty—before he may do so.” United States v. Williams, 946 F.3d 968,

970 (2020).




                                          Page 8 of 9
  Case 3:19-cv-00749-NJR Document 8 Filed 05/15/20 Page 9 of 9 Page ID #54



   b) Discussion

       Here, the district court did not specifically inquire into Leflore’s knowledge of his

status as a felon as required by Rehaif. Under Williams, however, Leflore bears the burden

of showing that this error affected his substantial rights and that there was a reasonable

probability that he would not have entered a guilty plea had the Government been

required to prove knowledge of his status. Given Leflore’s lengthy criminal history and

prior conviction for second degree murder, it is difficult to conceive how the Government

would have had any difficulty in proving that Leflore was aware of his status as a felon.

Accordingly, Leflore fails to show that any error under Rehaif affected his substantial

rights, and collateral review is not warranted on this basis.

                                          CONCLUSION

       For the reasons set forth above, the Motion under 28 U.S.C. § 2255 to Vacate, Set

Aside or Correct Sentence (Doc. 1) is DENIED. The Clerk of Court shall enter judgment

accordingly and close this case.

       IT IS SO ORDERED.

       DATED: May 15, 2020


                                                 _____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 9 of 9
